DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards (2010/0213007).
	Claim 17: Richards discloses a ladder (Fig. 2; 10) comprising:
 a first rail (Fig. 2; 16), a second rail (Fig. 2; 16) spaced apart from the first rail, and a plurality of rungs (Fig. 2; 18) extending between and coupled to the first rail and the second rail (Fig. 2; 18, 16);  
a walkthrough device comprising: 
a first elongated structure coupled to the first rail (Fig. 5; 78 via 54); 
a second elongated structure slidably coupled to the first elongated structure (Fig. 5; 76, Para. [0029 and 0034]) and configured to be displaced relative to the first elongated structure between at least two positions including a first retracted position and a first extended position (Para. [0029 and 0034]); 
a third elongated structure coupled to the second rail (Fig. 5; 78 via 54, Para. [0029]); 
a fourth elongated structure slidably coupled to the third elongated structure (Fig. 5; 76, Para. [0029 and 0034]) and configured to be displaced relative to the third elongated structure between at least two positions including a second retracted position and a second extended position (Para. [0029 and 0034]); 
wherein upper ends of the second elongated structure and the fourth elongated structure (Fig. 5; 76) are spaced apart at a first distance in the first extended position and the second extended position and are spaced apart at a second distance in the first retracted position and the second retracted position, the first distance being greater than the second distance (Fig. 5; 76, Para. [0029], because the elongated structures are pivotable in two degrees of freedom relative to the side rails the distance between the upper ends can be greater when extended vs. when retracted).
Claim 18: The ladder of claim 17, wherein the first elongated structure includes a sleeve (Fig. 5; 78 via 54, Para. [0034]) and the second elongated structure includes a pole (Fig. 5; 76, Para. [0034]).  
	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (3,455,414) in view of Brothers (4,025,016).
Claim 1: Higgins discloses a ladder comprising:
a first rail (Fig. 2; 12), a second rail (Fig. 2; 14) spaced apart from the first rail, and a plurality of rungs (Fig. 2; 16) extending between and coupled to the first rail and the second rail (Fig. 2); 
a walkthrough device including a first component, the first component comprising: 
a sleeve coupled to the first rail (Fig. 2; 24); 
a pole slidably coupled to the sleeve (Fig. 2; 30, Col. 2, lines 59-61) and configured for displacement relative to the sleeve between at least two positions including a retracted position and an extended position (Col. 1, lines 61-66);
at least one bracket (Fig. 2; 26) coupling the sleeve with the first rail (Col. 2, lines 53-55); 
Higgins fails to disclose a locking mechanism including a rod and a clamping block rotatably coupled with an end of the rod, the clamping block being abuttable with the first rail upon displacement of the rod relative to the at least one bracket; 
wherein the locking mechanism and the at least one bracket are configured to facilitate removable coupling of the sleeve to the first rail.  
However, Brothers discloses a locking mechanism including a rod (Fig. 1; 40) and a clamping block (Fig. 1; 18) rotatably coupled with an end of the rod.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the bracket of Higgins to include the locking mechanism, as taught by Brothers, in order allow removal of the sleeve from the ladder rail if necessary. 
Thus, when combined Higgins and Brothers disclose a ladder locking mechanism including a rod and a clamping block rotatably coupled with an end of the rod, the clamping block being abuttable with the first rail upon displacement of the rod relative to the at least one bracket; 
wherein the locking mechanism and the at least one bracket are configured to facilitate removable coupling of the sleeve to the first rail.  
Claim 4: Brothers discloses the ladder of claim 1, wherein the locking mechanism includes a nut fixed (Fig. 1; 46) to the at least one bracket (Fig. 1; 51), wherein the rod is threadably coupled with the nut (Fig. 1; 40, 46).  
Claim 5: Brothers discloses the ladder of claim 4, wherein the clamping block is configured to engage a corner defined by a web portion and a flange portion of the first rail and apply pressure to at least one of the web portion and the flange portion (Fig. 6; 11, 18).  
Claim 11:  Higgins discloses the ladder of claim 1, wherein the walkthrough device includes a first component, the first component comprising: a first sleeve coupled to the first rail (Fig. 2; 14); a first pole slidably coupled (Fig. 2; 30, Col. 2, lines 59-61) to the first sleeve (Fig. 2; 24) between at least two positions including a retracted position and an extended position (Col. 2, lines 57-59).  
While Higgins fails to disclose a second component, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the number of components to provide additional support to a person using the walkthrough device, since it has been held the duplication of parts has no patentable significance unless a new and unexpected result is produced. Examiner contends that the duplication of the walkthrough component would not produce an unexpected result, as it would not change the purpose or function of the structure. As discussed in “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).” See MPEP 2144.04(VI)(B) – Duplication of Parts.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (3,455,414) in view of Brothers (4,025,016), in further view of Margolies (4,798,262).
Claim 6: Higgins and Brothers disclose the ladder of claim 1, but fail to disclose an adjustment mechanism coupled to the sleeve and configured to selectively lock the pole in each of the retracted position and the extended position.  
However, Margolies discloses an adjustment mechanism (Fig. 2; 62) configured to selectively lock the pole in each of the retracted position and the extended position (Col. 4, 20-22).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the sleeve of Higgins to include the adjustment mechanism, as taught by Margolies, in order to allow secured extension and retraction of the poles. 
Claim 14:  Higgins discloses the ladder of claim 1, but fails to disclose the first component positioned on a front side of the first rail. 
However, Margolies discloses a first component positioned on a front side of the first rail (Fig. 2; 40 is depicted in a position located on the front side of rail 14). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ladder of Higgins to position the first component on a front side of the first rail, as taught by Margolies, in order to allow for ease of access to the component by the user. 
Claims 7-10, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (3,455,414) in view of Brothers (4,025,016), in further view of Stewart (3,856,112).
Claim 7: Higgins and Brothers disclose the ladder of claim 1 further comprising: 
an insert member positioned at least partially within the sleeve (Higgins - Fig. 2; 30), but fail to disclose a cap coupled to a lower end of the pole, the cap having a first keyed feature; 
the insert member having a second keyed feature configured to engage with the first keyed feature.  
However, Stewart discloses a cap coupled to a lower end of the pole (Fig. 7; 31), the cap having a first keyed feature (Fig. 7; 33) and an insert having a second keyed feature configured to engage with the first keyed feature (Col. 2, Lines 46-50).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the pole of Higgins to include the cap and keyed features, as taught by Stewart, in order to attach the cap to the pole. 
Claims 8 and 10: Stewart discloses the ladder of claim 7, wherein the first keyed feature includes an undulating, upper, peripheral edge, and wherein the second keyed feature includes a mating peripheral edge.  
While Stewart fails to disclose undulating peripheral edges, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the shape of the peripheral edges to create an additional keyed segment and provide additional stability to the joint when keyed together, since it has been held that changes in shape have no patentable significance absent persuasive evidence that the particular configuration is significant.  As discussed in “In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04(IV) (B) – Changes in Shape.
Claim 9:  Stewart discloses the ladder of claim 1, further comprising: a cap coupled to an upper end of the pole, the cap having a first keyed feature; a collar positioned at an upper end of the sleeve, the collar having a second keyed feature configured to engage with the first keyed feature.  
While Stewart fails to disclose a second cap, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the number of components and locate the second cap in an upper portion of the pole, since it has been held the duplication of parts has no patentable significance unless a new and unexpected result is produced. Examiner contends that the duplication of the cap would not produce an unexpected result, as it would not change the purpose or function of the structure. As discussed in “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).” See MPEP 2144.04(VI)(B) – Duplication of Parts.
Claim 12: Stewart discloses the ladder of claim 11, wherein, when upper ends of the first component and the second component are spaced away from each other a first distance (Fig. 2; the distance between 13,13), lower ends of the first component and the second component are spaced away from each other a second distance (Fig. 2; the distance between 53,53), and the first distance is greater than the second distance (Fig. 2; the distance between 13,13).  
Claim 13: Higgins and Stewart each disclose a ladder, wherein the pole of the first component is adjustable between its retracted position and its extended position independent of a position of the second pole (Higgins, Fig. 2; Stewart, Fig. 1) In each instance, since the components are not joined to one another, they are adjustable independently.   
Claim 15: Stewart discloses the ladder of claim 1, wherein a longitudinal axis of the pole forms an angle with a longitudinal axis of the first rail (Fig. 1 depicts an angle between the longitudinal axis of 11 and 3), and wherein the angle is between approximately 0 degrees and approximately 8 degrees.  While Stewart fails to disclose a specific degree, examiner contends that an angle between approximately 0 and 8 degrees is present.
Claim 16: Stewart discloses the ladder of claim 15, wherein the angle is between approximately 3 degrees and approximately 4 degree (Fig. 1 depicts an angle between the longitudinal axis of 11 and 3).  While Stewart fails to disclose a specific degree, examiner contends that an angle between approximately 3 and 4 degrees is present.

Allowable Subject Matter
Claims 19 and 20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        

/JAMES M FERENCE/Primary Examiner, Art Unit 3635                                                                                                                                                                                                      
Kathleen M. McFarland
Examiner
Art Unit 3635